Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to the RCE filed 6/20/22.
	Claims 1-3, 5-8, 11, and 13-15 are pending.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Justin Lee on 7/1/22.
The application has been amended as follows: 
In claim 14, line 1, insert “first” before the term “user equipment”.
Allowable Subject Matter
Claims 1-3, 5-8, 11, and 13-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not teach or suggest the claim limitations “upon detecting a recovery from the failure while the timer is running, transmitting the ID of the UE context of the first UE for a recovery of the sidelink connection; based on receiving, from the second UE, an indication of recovery success and the ID of the UE context of the second UE, resuming the sidelink communication with the second UE using the stored UE context of the first UE that was used before detecting the failure” as now recited in independent claim 1 and similarly recited in independent claims 14 and 15.
Jung et al., US 2020/0229007, (“Jung”) is the closest prior art of record.  It teaches a first vehicle terminal 701 and a second vehicle terminal 702 establishing a sidelink communication link and engaging in sidelink communications via the sidelink communication link, see Fig. 7.  A radio link failure (RLF) is detected by either the first or second vehicle terminal and various RLF related timers are then started by, e.g., the first vehicle terminal 701.  However, Jung does not teach or suggest the above-identified claim limitations of each independent claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WON TAE C. KIM whose telephone number is (571)270-1812. The examiner can normally be reached Monday-Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571)272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/W.C.K/
Examiner, AU 2414
/STEVEN H NGUYEN/Primary Examiner, Art Unit 2414